Citation Nr: 1141503	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-20 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include arthritis.

2.  Entitlement to service connection for a left shoulder disability, to include arthritis.

3.  Entitlement to service connection for a right wrist/hand/finger disability, to include arthritis.

4.  Entitlement to service connection for a left wrist/hand/finger disability, to include arthritis.

5.  Entitlement to service connection for neuropathy, to include as due to exposure to herbicides.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1973, from January 1980 to December 1981, and from January 1982 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2006 and in May 2007 from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The first rating decision denied service connection for the first four of the issues listed above while the second rating decision denied service connection for the last issue listed above.  An appeal was perfected by the Veteran as to each of these determinations.

The Veteran requested a hearing before a member of the Board at his local RO in his June 2008 substantive Appeal to Board (VA Form 9).  A Video Conference hearing was scheduled for May 2009, but he failed to appear.  Good cause for this failure was found by the Acting Veterans Law Judge who was to conduct the hearing in September 2009.  Accordingly, this matter was remanded by the Board later that same month for the Video Conference hearing to be rescheduled.  See 38 C.F.R. § 20.704(d).  A date in November 2009 was selected.  The Veteran once again failed to appear.  As he has demonstrated neither good cause for this second failure nor that it was impossible for him to request a postponement in a timely manner, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d).  Adjudication on the merits may proceed because, although the Video Conference hearing did not take place, the remand's directive to reschedule it was completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for neuropathy previously was developed as entitlement to service connection for acute neuropathy.  It has been recharacterized for the Veteran's benefit to encompass all types of neuropathy rather than simply acute neuropathy.

The issues of entitlement to service connection for a right shoulder disability, for a left shoulder disability, for a right wrist/hand/finger disability, and for a left wrist/hand/finger disability previously were developed as entitlement to service connection for arthritis of the right shoulder, arthritis of the left shoulder, arthritis of the right hand, and arthritis of the left hand.  These issues also have been recharacterized for the Veteran's benefit to encompass disabilities other than arthritis as well as to encompass disabilities of the wrists and fingers in addition to the hands.  They are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The weight of the evidence does not show a current neuropathy disability.


CONCLUSION OF LAW

The criteria for establishing service connection for neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.3.09 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

With respect to the issue of service connection for neuropathy, the Veteran was notified by letter dated in November 2006 of the criteria for establishing service connection in general and as due to herbicide exposure, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter also notified him of how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates if service connection is granted.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, VA's duty to notify has been satisfied.  The November 2006 letter predated the initial adjudication by the RO, who in this case is the AOJ, in May 2007.  All notice elements were fully addressed by it.  Nothing more was required.  

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Service treatment records regarding the Veteran have been obtained by VA.  Also obtained by VA were his VA treatment records.  No private treatment records have been obtained.  VA's duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  He also has not submitted any such records on his own behalf.

In November 2005, the Veteran underwent an Agent Orange examination with touched upon neuropathy in relation to herbicide exposure.  Neither a VA medical examination nor a VA medical opinion has been afforded to him particularly with respect to the issue of service connection for neuropathy, however.  Four factors must be considered in determining whether such medical examination and/or opinion is necessary under the duty to assist.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

This third factor establishes a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.

The Board finds that it is unnecessary to provide the Veteran a VA medical examination or to obtain a VA medical opinion regarding neuropathy.  All of the above factors indeed are not met.  Specifically not shown is a current neuropathy disability.

Significantly, neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Service Connection

The Veteran explicitly has not asserted any specific theory of entitlement regarding his entitlement to service connection for neuropathy.  By filing his claim for this benefit, however, he impliedly contends that he has neuropathy as a result of exposure to herbicides, specifically Agent Orange, during his first period of active service.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. §§ 1110, 1131.

Service connection is presumed when there is no record of a disease during service if certain circumstances exist.  38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection as due to herbicide exposure.  First, the Veteran must have been exposed to an herbicide agent during service.  A Veteran is deemed to have been exposed to an herbicide agent if he served in the Republic of Vietnam (RVN) between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164 (1999).  "Service in the RVN includes service in the waters offshore . . . if the conditions of service involved duty or visitation in the RVN."  38 C.F.R. § 3.307(a)(6)(iii).  The United States Court of Appeals for the Federal Circuit has upheld VA's interpretation of this to mean that the Veteran must have been present on the land mass or "brown" inland waters of the RVN at some point during service.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Second the Veteran must manifest a particular disease within a particular time period.  Acute and subacute peripheral neuropathy constitute two such diseases and must be manifest to a compensable degree of 10 percent or more within one year of the last date on which there was in-service exposure to the herbicide agent.  38 U.S.C.A. § 1116(a)(1)(B)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  "The term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure and resolves within two years of onset."  38 C.F.R. § 3.309(e), Note 2.

Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(e).

Where service connection based on herbicide exposure cannot be presumed, service connection due to such exposure still may be established with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Direct service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology is shown when (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Further, direct service connection may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

An assessment of the probative value of all the evidence, including medical evidence, must be undertaken by the Board.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Service personnel records show that the Veteran served aboard the USS Cleveland from April 1969 to December 1972.  These records further show that, as a member of Amphibious Ready Group Alfa, he was awarded the Meritorious Unit Commendation for meritorious service from June 1, 1969, to September 20, 1969, during combat operations against enemy forces in the RVN.  Specifically, combat amphibious assault operations were conducted against Viet Cong insurgents in a particular land area.  Finally, they show that the Veteran was deemed eligible to wear the Vietnam Service medal in December 1972 for duty in a combat zone during three periods from August 1972 to November 1972.

Service treatment records for the Veteran's first period of active service do not reflect that he complained of, sought treatment for, or was diagnosed with any type of neuropathy or symptoms thereof.  His lower extremities and upper extremities were found to be normal upon clinical evaluation during his January 1973 separation examination for his first period of active service.  

Service treatment records for the Veteran's second and third periods of active service also do not reveal that he complained of, sought treatment for, or was diagnosed with any type of neuropathy or symptoms thereof.  He denied lameness, neuritis, and paralysis as well as at his December 1979 and January 1982 entrance examinations, November 1983 reenlistment examination, and December 1987 separation examination.  His lower extremities and upper extremities were found to be normal upon clinical evaluation during each of these examinations.

A July 2002 post-service VA treatment record includes the Veteran's complaint of tingling in his left foot and left hand.  Paresthesia left hand and left foot - etiology questionable was diagnosed.

At his November 2005 Agent Orange examination, the Veteran recounted serving on the USS Cleveland near Cambodia, in DaNang Harbor and the Mekong Delta, and on the Saigon River during his first period of active service.  He additionally recounted being "in country" to remove troops as well as going ashore at China Beach.  The Veteran then described having paresthesia in his hands upon his discharge in 1973 which subsided after two years.  The examiner, a physician, therefore calculated that this symptom subsided around 30 years prior.  The Veteran reported current numbness in his hands and feet at night which subsides during the day.  The examiner indicated this to be "a rather weak argument for current peripheral neuropathy."  Following physical assessment, rule out possible peripheral neuropathy immediately post the RVN that subsided about 30 years ago was diagnosed.  The examiner opined that there was as of yet no evidence of presumptive conditions due to Agent Orange.

A VA environmental doctor sent the Veteran a letter regarding his Agent Orange examination in September 2006.  It contained the following paragraph:  "The results of your examination shows that conditions were found that are currently recognized as related to Agent Orange.  The condition noted is acute neuropathy."

September 2006 VA treatment records document the Veteran's complaint of chronic pain in his hands.  A previous diagnosis of arthritis was continued.

A claim regarding acute neuropathy on the basis of the aforementioned letter was received by VA from the Veteran in November 2006 (dated October 2006).

In light of the above, the Board finds that service connection for neuropathy is not warranted.  The weight of the evidence does not show that the Veteran now has a neuropathy disability or had a neuropathy disability at any point since November 2006 when his claim was received by VA.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that, because the requirement of a current disability is satisfied when there is a disability when a claim for it is filed or at any time during the pendency of such claim, service connection may be granted even though a disability resolves prior to adjudication).  

Acute neuropathy is referenced in the recent letter from a VA environmental physician to the Veteran regarding his Agent Orange examination.  However, this letter was inaccurate.  No current diagnosis of any type of neuropathy was made at the examination.  Rule out possible peripheral neuropathy was diagnosed, but only in relation to the period immediately following the Veteran's first period of active service in/near the RVN over 30 years ago.  "A rather weak argument for current peripheral neuropathy" further specifically was noted by the doctor conducting the examination.  Also specifically noted was that there was as of yet no evidence of presumptive conditions due to Agent Orange.  Applicable statutes and regulations include acute and subacute peripheral neuropathy among such conditions.  

No current neuropathy diagnosis exists within post-service VA treatment records.  The diagnosis of paresthesia left hand and left foot - etiology questionable in July 2002 predates the date of the Veteran's claim by over four years.  Further, this diagnosis or a similar diagnosis has not been repeated.  A September 2006 complaint of chronic hand pain was attributed to previously diagnosed arthritis rather than paresthesia or neuropathy.

Acknowledgement is given the Veteran's belief that he has a current neuropathy disability.  His sole basis for this belief appears to be the letter from a VA environmental doctor concerning his Agent Orange examination.  The examination shows that this letter was inaccurate, as discussed above.  Being a layperson without specialized medical knowledge, training, and/or experience, the Veteran further is competent to diagnose a condition only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Neuropathy inherently is not simple to identify given that it can be manifested by numerous symptoms, many of which also are manifestations of other conditions, and in numerous body parts.  It is impossible for the Veteran simply to be reporting a contemporary medical diagnosis of some type of neuropathy or for his description of symptoms to be used in support of a later diagnosis of some type of neuropathy by a medical professional because, as also is discussed above, no such diagnosis was made at the Agent Orange examination or exists in post-service VA treatment records.  The Veteran therefore is not competent under Jandreau to state that he has neuropathy.

Absent a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such a neuropathy disability has not been established by the preponderance of the evidence.  The benefit of the doubt rule thus is inapplicable.  Service connection further is denied without more.  Determinations regarding whether the Veteran was exposed to an herbicide agent due to setting foot in or being aboard a ship operating in "brown" inland waters of the RVN and, if so, whether he had either acute or subacute peripheral neuropathy to a degree of 10 percent or greater within one year from the last date of his exposure indeed are unnecessary since doing so would not alter the conclusion reached herein.  Also unnecessary for the same reason are determinations with respect to whether the remaining requirements for direct service connection generally, through chronicity or continuity of symptomatology, or otherwise have been satisfied.


ORDER

Service connection for neuropathy is denied.


REMAND

The issues of entitlement to service connection for a right shoulder disability, for a left shoulder disability, for a right wrist/hand/finger disability, and for a left wrist/hand/finger disability unfortunately must be remanded.  Although the Board sincerely regrets the additional delay this will cause, adjudication cannot proceed without further development.

Once VA undertakes the effort to provide a medical examination with respect to a claim of entitlement to service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Id.  

Service treatment records document the following.  The Veteran complained of a sore right shoulder for one day in August 1970.  Strain muscle was diagnosed.  In April 1971, the Veteran complained of a sore right index finger from an injury one week prior.  Pus was removed and a callous was trimmed.  Both upper extremities were found to be normal upon clinical evaluation during his January 1973 separation examination for his first period of active service as well as during his December 1979 entrance examination.  The Veteran denied painful or trick shoulder and bone, joint, or other deformity at this entrance examination.  In January 1980, he complained of a sore right shoulder for four days.  Strain right shoulder was diagnosed.  Continued right shoulder pain was noted in February 1980.  Painful or trick shoulder and bone, joint, or other deformity was denied by the Veteran at his January 1982 entrance examination.  His upper extremities were found to be normal upon clinical evaluation at that time.  In September 1982, he complained of a sore right wrist for three months as a result of injuring it while boxing.  Left wrist questionable etiology rule out chip fracture was diagnosed.  October 1983 X-rays of the right hand showed an apparent acute avulsion base of the proximal phalanx right index finger and an old avulsion non united of the ulnar styloid.  The Veteran denied painful or trick shoulder and bone, joint, or other deformity at his November 1983 reenlistment examination and December 1987 separation examination.  His upper extremities were found to be normal upon clinical evaluation during each.

A VA joints examination and a VA hand, thumb, and fingers examination were performed on the same day in January 2005.  The same examiner, a doctor, conducted both.  The claims file, which contained the above service treatment records, was reviewed.  

The VA joints examination report reflects the following.  The Veteran complained in passing of bilateral hand pain and finger swelling and stiffness.  He primarily complained of bilateral shoulder pain, however.  He indicated that his pain started after his last discharge from service and that he had had no injections in his left shoulder pain but three injections in his right shoulder.  Physical assessment, which was positive only for limitation of motion, was exactly the same for both shoulders.  X-rays of each were normal.  A diagnosis of chronic left shoulder strain was rendered by the examiner.

The VA hand, thumb, and fingers examination report reflects the following.  A passing complaint of pain in the shoulders for which no injections had been received was made by the Veteran.  However, he primarily complained of bilateral wrist and finger pain as well as finger stiffness.  Swelling was denied.  The Veteran indicated having similar pain and stiffness as well as swelling with numbness and tingling in his right wrist and fingertip numbness after his last discharge from service.  He recounted that he might have had a fracture of the right hand in the past.  Physical assessment was positive only for pain on movement and for decreased sensation of the left thumb and little finger.  X-rays of the hands were normal.  X-rays of the right wrist showed the distal ulnar styloid with slight irregularity which could have been an old fracture or failure of fusion of the apophysis.  The examiner noted that this could either be a congenital problem or, as noted, a result of an old fracture.  Next, the examiner noted that the claims file did not reveal this condition or any shoulder or wrist problem.  The examiner finally rendered a diagnosis of chronic wrist strain.

Post-service VA treatment records subsequently associated with the claims file reveal the following.  As noted above, the Veteran complained of tingling in his left hand in July 2002.  Paresthesia left hand - etiology questionable was diagnosed.  In November 2004, arthritis was diagnosed.  The body parts affected were not specified, and generalized arthritis was referenced.  January 2006 X-rays of both shoulders and hands showed no acute bony injury.  There was a bony fragment at the ulnar standard representative of an unfused secondary ossification center which is a normal variant or is from an old injury, however.  Arthritis, hands, was diagnosed in May 2006.  As noted above, the Veteran complained of chronic pain in his hands in September 2006.  The previous diagnosis of arthritis was continued.  In August 2007, the Veteran complained of bilateral shoulder pain.  X-rays of his shoulders showed no acute bony injury.

Based on the above, the Board finds that the January 2005 VA joints and hand, thumb, and fingers examinations do not permit the performance of a fully informed evaluation regarding the issues of entitlement to service connection for a right shoulder disability, for a left shoulder disability, for a right wrist/hand/finger disability, and for a left wrist/hand/finger disability.  Several reasons leading to this finding are notable.

Contradictions exist between the examination reports despite the fact that both examinations were conducted on the same date by the same examiner.  The joints examination report indicates that the Veteran reported current finger swelling while the hand, thumb, and fingers examination report indicates that he denied swelling.  The joints examination report also notes that the Veteran reported having had three right shoulder injections and no left shoulder injections whereas the hand, thumb, and finger examination report notes that he had received no shoulder injections at all.  As such, there is uncertainty about his assertions concerning the nature, extent, and severity of the shoulder and wrist/hand/finger disabilities at issue.  Such uncertainty should not exist because the disability must be described in sufficient detail at a medical examination.  See Stefl, 21 Vet. App. at 120; Ardison v. Brown, 6 Vet. App. 405 (1994).

Chronic left shoulder strain was diagnosed by the examiner at the joints examination, but no diagnosis was provided for the right shoulder.  Neither was a discussion of why there was no right shoulder diagnosis.  Such a discussion was particularly important here given that the physical assessment and X-ray findings was exactly the same for each shoulder.

Noted by the examiner at the hand, thumb, and fingers examination was that the claims file did not reveal any shoulder problem or wrist problem, particularly with respect to the right wrist ulnar styloid.  Yet service treatment records comprising part of the claims file at that time document two complaints of a sore right shoulder for which strain muscle and strain right shoulder was diagnosed respectively and a complaint of a sore right wrist with a corresponding (albeit somewhat baffling) diagnosis of left wrist questionable etiology rule out chip fracture.  They also document a complaint of a sore right index finger as well as X-ray evidence of abnormalities related to this finger as well as the ulnar styloid.  It follows that the examiner's statement was inaccurate.  This suggests that the examiner did not thoroughly review the claims file as is required.  Stefl and Ardison indeed mandate that a medical examination be based upon consideration of the Veteran's medical history.

The examiner's review of the claims file, regardless of how thorough it was, did not include a review of VA treatment records since they were added to the file following the examinations.  Thus, the examiner did not have the benefit of reviewing the information contained in these records.  Some of this information predated the examinations and therefore should have been made available to the examiner given the aforementioned proposition in Stefl and Ardison.

The etiology of the disabilities diagnosed was not addressed by the doctor who conducted the examinations.  Opinions in this regard are needed because the Board is prohibited from rendering its own opinion on a medical question such as etiology.  Colvin v. Derwinski, 1 Vet. App. 171 (1991), overturned on other grounds, Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

To cure the aforementioned deficiencies with the January 2005 VA joints and hand, thumb, and fingers examinations, another medical examination or examinations complete with medical etiology opinions must be scheduled.  A remand is necessary so that this development can be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake any development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.

2.  Following completion of the above development, arrange for the Veteran to undergo an appropriate VA examination or examinations to determine the nature, extent, onset, and etiology of any right shoulder, left shoulder, right wrist/hand/finger, and/or left wrist/hand/finger disability found to be present.  The claims file shall be made available to and reviewed by each examiner.  Each examiner also shall obtain from the Veteran a full history of his past and present relevant symptomatology.  All assessments, tests, studies, and/or evaluations deemed necessary next shall be performed.  Thereafter, each examiner shall diagnose any existing right shoulder, left shoulder, right wrist/hand/finger, and/or left wrist/hand/finger disability.  For each such disability diagnosed, each examiner then shall opine with respect to etiology as to whether it is at least as likely as not that the disability was incurred in or as a result of the Veteran's service.  A complete rationale with specific comment on the pertinent medical (service treatment records, VA treatment records and examinations), and any private treatment records and examinations) and lay evidence (statements from the Veteran or others regarding his symptoms and their onset and continuity) of record shall be provided for each diagnosis and etiology opinion.  The above actions shall be documented by each examiner in an examination report.

3.  Then readjudicate the issues of entitlement to service connection for a right shoulder disability, for a left shoulder disability, for a right wrist/hand/finger disability, and for a left wrist/hand/finger disability.  If any of these benefits is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


